J-A05039-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    MICHAEL HUCHKO AND BERKLEY                 :   IN THE SUPERIOR COURT OF
    MID-ATLANTIC GROUP, LLC                    :        PENNSYLVANIA
                                               :
                                               :
                v.                             :
                                               :
                                               :
    BLOUNT INTERNATIONAL, INC.,                :
    D/B/A, F/K/A, A/K/A, BLOUNT, INC.,         :   No. 1281 WDA 2019
    HYDRO-AX, NATIONAL HYDRO-AX,               :
    CATERPILLAR, INC, CATERPILLAR              :
    FOREST PRODUCTS, INC., AND                 :
    BAKER & SONS EQUIPMENT                     :
    COMPANY                                    :
                                               :
                                               :
    APPEAL OF: BAKER & SONS                    :
    EQUIPMENT COMPANY                          :

               Appeal from the Judgment Entered August 9, 2019
       In the Court of Common Pleas of Allegheny County Civil Division at
                             No(s): GD 15-018552


BEFORE: BENDER, P.J.E., BOWES, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                           FILED MARCH 13, 2020

        Baker & Sons Equipment Company (Baker) appeals from the judgment

entered in the Court of Common Pleas of Allegheny County (trial court) in

favor of Michael Huchko (Huchko) and against Baker in this personal injury

case. We affirm.

        This case arose from a May 29, 2014 accident during which Huchko was

seriously injured while attempting to enter the cab of a Blount Hydro-Ax 721E

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A05039-20


(Hydro-Ax), a multi-purpose tractor weighing in excess of 20,000 pounds.

Huchko had been performing clearing and grading work in a field for his

employer, Land Clearing Specialists, when he stopped clearing and exited the

tractor to refuel and change an attachment. The Hydro-Ax then ran him over

causing extensive injury, including several fractures, punctured lungs, spinal

cord injuries, nerve injuries in his neck, and a fractured tailbone. Huchko was

airlifted from the accident site and he underwent 31 separate operations.

       On October 21, 2015, Huchko filed a complaint against Baker and

several other defendants1 alleging, inter alia, that Baker was negligent during

the course of routine maintenance, repair and/or service on the Hydro-Ax.

The complaint provides, in relevant part:

       15. On May 29, 2014, Plaintiff Michael Huchko was working for
       Land Clearing and was responsible for performing [] services for
       his employer on the [] construction site.

       16. Plaintiff parked the Hydro-Ax and engaged the parking break
       in order to switch the mower hear on the Hydro-Ax.

       17. After exiting the Hydro-Ax, however, it began to move and/or
       roll in reverse, and during Plaintiff’s effort to stop the Hydro-Ax it
       ran over him causing serious and permanent injuries as set forth
       more fully herein.

(Complaint, 10/21/15, Paragraphs 15-17).




____________________________________________


1 Huchko entered into a settlement agreement with additional defendants
Blount International, Inc., Caterpillar, Inc., and Caterpillar Forest Products,
Inc., who are not parties to this appeal.


                                           -2-
J-A05039-20


      During trial, counsel for Baker made an oral motion in limine citing

Paragraph 17 of the complaint (Paragraph 17) and asserting that during his

deposition testimony, Huchko gave a different version of the facts than he

pled in Paragraph 17. (See N.T. Trial, 5/13/19, at 149-50). Counsel argued

that Paragraph 17 constituted a judicial admission and asked the trial court to

instruct Huchko that he could not testify at trial differently than what is

contained in Paragraph 17. (See id.). The court denied the motion, finding

that counsel was raising “a distinction without a difference.” (Id. at 155).

      At trial, Huchko testified that he had used tractors from a young age

and that he had extensive experience running heavy equipment. (See id. at

197). He explained that on the day of the incident, he finished mowing and

pulled the Hydro-Ax over next to the attachment he intended to change. (See

id. at 243) Huchko described the accident in detail as follows:

      [Huchko]: I put down pressure on the attachment, I set my brake,
      my emergency brake, I released my seat belt, then I climbed out
      of the machine.

      [Counsel for Huchko]: Did you turn the machine off?

      A. No. I wanted to cool the machine down.

      Q. Why did you want to let it cool down?

      A. I just ran it for three to four hours straight. I was going to
      change the attachment in a bit after [I] did my maintenance. And,
      you know, the fluid would have been way too hot, scalding, to
      even handle it at that time.

      Q. Did you say you took your seat belt off?

      A. Yes.

                                     -3-
J-A05039-20


     Q. Did you engage the parking brake before you got out?

     A. Yes.

     Q. Are you sure?

     A. Yes. Positive.

     Q. Did anything feel wrong about it?

     A. It did not.

     Q. When you engaged the parking brake did anything happen to
     the hydraulic or the hydrostatic pedals?

     A. They went limp.

     Q. Limp?

     A. Yes.

                                   ***

     Q. And when you got out of the Hydro-Ax was it moving?

     A. No.

     Q. Did you have any trouble getting out of the Hydro-Ax?

     A. No.

     Q. What were you planning on doing?

     A. Bringing my truck back, fueling it up.

                                   ***

     Q. What were you going to fill the machine up with?

     A. Diesel fuel.

     Q. What else were you going to do?

     A. Clean the debris off the mower, get it ready to be changed.

                                    -4-
J-A05039-20


      Q. So what happened?

      A. So as I’m walking back to my truck, I thought I seen movement
      over my shoulder. So I turned around and I looked at the machine
      and I stood there for about a second, two seconds and I’m
      watching it. Nothing. Nothing happening. It didn’t move or
      nothing. So I started to go back to the machine, approached the
      machine, back from where I just come from. As I approached the
      machine, still not moving—I haven’t taken my eyes off of it—and
      I reached up to the door. I grab the right handrail or, yeah,
      handrail, put my right foot into the lower stirrup, the step. As I
      pull myself up, it swings in. And when it swings in, the door come
      out. The step went in, and the door is on hinges. It started to
      swing this way. So it brought me around and made me step down
      in between the tire and the step with my left foot. As my foot hit
      the ground and I went to get my balance again, I heard a clanging
      sound. A big loud clang. Kind of like if you threw your car in park
      while you are moving. It clanged, then went click, click. It was
      on my foot. I’m trying to pull my foot out. I couldn’t pull my foot
      out. It just kept coming further up. I felt pressure on my leg,
      then I fell forward under the machine. I remember laying on my
      back looking up. The last thing before I got—like went black is I
      seen the pumpkin . . . where all the gears are, going over top of
      me. I was on my back at that time. Then everything went black.
      ...

(Id. at 245-250).

      On May 17, 2019, the jury returned a verdict in favor of Huchko,

assigning Baker 75% liability for the accident and Huchko 25% comparatively

negligent.   The trial court awarded Huchko delay damages and entered

judgment in his favor for $2,494,465.75. Baker timely appealed, and it and

the trial court complied with Rule 1925. See Pa.R.A.P. 1925(a)-(b).

      On appeal, the only issue raised by Baker is that the trial court abused

its discretion in denying its motion in limine to preclude Huchko from testifying

at trial at variance with its interpretation of Paragraph 17 of the complaint, as


                                      -5-
J-A05039-20


well as claiming that Huchko’s trial testimony contradicted the judicial

admission he made in that paragraph. (See Baker’s Brief, at 9-21). Baker

asserts that in Paragraph 17, Huchko unambiguously averred that he was run

over while trying to stop a moving tractor, and that, conversely, at trial,

Huchko testified that the Hydro-Ax was stationary when he tried to get into it,

but that it then began to roll down a slope and ran him over. (See id. at 10,

13-14).2

       To constitute a judicial admission, a statement “must be a clear and

unequivocal admission of fact.” Koziar v. Rayner, 200 A.3d 513, 521 (Pa.

Super. 2018) (citation omitted). “Judicial admissions are limited in scope to

factual matters otherwise requiring evidentiary proof, and are exclusive of

legal theories and conclusions of law.” Id. (citation omitted).

       Furthermore, “[t]he fact must have been unequivocally admitted and

not be merely one interpretation of the statement that is purported to be a

judicial admission.” Id. (citation omitted). An admission is not conclusively

binding when the statement is indeterminate, inconsistent, ambiguous or

could be reasonably construed to admit of more than one meaning. See id.

“When there is uncertainty surrounding a conceded fact, it is the role of the



____________________________________________


2 We note that the “[a]dmission of evidence is within the sound discretion of
the trial court and a trial court’s rulings on the admission of evidence will not
be overturned absent an abuse of discretion or misapplication of law.” Carlini
v. Glenn O. Hawbaker, Inc., 219 A.3d 629, 639 (Pa. Super. 2019) (citation
omitted).

                                           -6-
J-A05039-20


judge or jury as fact finder to determine which facts have been adequately

proved and which must be rejected.”         Id. (citation omitted).   A principal

element of a judicial admission “is that the fact has been admitted for the

advantage of the admitting party.”             Id. at 522 (citation omitted).

(Emphasis added.) Additionally, it is improper to look at the averment at issue

in a vacuum. See Branton v. Nicholas Meat, LLC, 159 A.3d 540, 557 (Pa.

Super. 2017). Instead, the pleading must be viewed as a whole, and the

averment must be “viewed in the context of the remaining allegations and

damages sought to be recouped.” Id. (citation omitted).

      In this case, as the trial court found, the interpretation of Paragraph 17

advanced by Baker—that Huchko tried to get into the Hydro-Ax while it was

moving—is not advantageous at all to Huchko.         (See Trial Court Opinion,

10/21/19, at 7).      Because it is not advantageous to him, the trial court

properly found that it was not a judicial admission that precluded him from

testifying at trial concerning how he sustained his injuries.

      Moreover, viewing Paragraph 17 in the context of the complaint as a

whole, we conclude that the statement is not “a clear and unequivocal

admission of fact.”    Id. at 521.   The paragraph is merely a one-sentence

condensed description of the accident that mentioned Hydro-Ax, while in his

deposition, Huchko gave an in-depth detailed account of the accident spanning

several pages of testimony that included his impression that the Hydro-Ax was

moving.   Because an admission cannot be just one interpretation of the


                                      -7-
J-A05039-20


statement, Paragraph 17 for this additional reason did not constitute a judicial

admission to preclude his testimony at trial.

      For the foregoing reasons, the judgment is affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/13/2020




                                     -8-